Citation Nr: 1443887	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was certified to the Board by the RO in Waco, Texas.  

The Veteran and his spouse testified at a May 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Virtual VA paperless file.  The Board has reviewed all relevant documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless files in its consideration of the appeal.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is due to his in-service noise exposure.  

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is due to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Regarding bilateral hearing loss, the first of the three elements of service connection, a current disability, is shown by the August 2011 VA examination.  The Veteran served as a jet aircraft mechanic and reports exposure to excessively loud noise without regular use of hearing protection.  Based on the Veteran's military occupational specialty and statements regarding noise exposure, the Board concludes that the Veteran was exposed to loud noise and the second element of service connection, an in-service disease or injury, is met.  

Regarding the third element of service connection, a nexus between the Veteran's condition and service, the August 2011 examiner offered an opinion that the Veteran's bilateral hearing loss and tinnitus are not due to or a result of military noise exposure because the Veteran's service treatment records indicate that his hearing was normal at enlistment and separation.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); 38 C.F.R. § 3.303(d).  A March 2011 VA primary care note indicates that the Veteran has bilateral hearing loss that is not service connected "but likely should be so" because the Veteran was a jet engine mechanic in service; the physician also states that hearing loss "more likely than not" should be service connected.  Additionally, an October 2006 private audiological summary shows that the Veteran had bilateral high frequency sensorineural hearing loss that was observed to be consistent with his noise exposure history.  The Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding tinnitus, a current disability is demonstrated by the August 2011 VA examination.  As discussed above, the Veteran was exposed to loud noise in service and the second element of service connection, an in-service disease or injury, is met.  Regarding a nexus between tinnitus and in-service noise exposure, although the VA physician and private audiologist did not specifically address tinnitus in their opinions, given the favorable opinions regarding hearing loss and the Veteran's credible report at the May 2014 hearing that he began experiencing tinnitus during service, the Board is left with reasonable doubt as to the third element of service connection.  Resolving reasonable doubt in the Veteran's favor, all elements of service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


